


109 HR 4275 : To amend

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4275
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend
		  Public Law
		  106–348 to extend the authorization for establishing a memorial
		  in the District of Columbia or its environs to honor veterans who became
		  disabled while serving in the Armed Forces of the United
		  States.
	
	
		1.Authority for establishing
			 memorial extendedSection 1 of
			 Public Law
			 106–348 is amended—
			(1)in subsection (b),
			 by adding at the end, before the final period, the following: , except
			 that section
			 8903(e) of title 40, United States Code, shall not apply and
			 the authorization for this Act shall expire on October 24, 2015;
			 and
			(2)in subsection (d),
			 by striking under section 10(b) of such Act (40 U.S.C.
			 1010(b)) and inserting under subsection
			 (b).
			
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
